DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are pending.
Status of Previous Rejections
The rejections of Claims 1, 3-4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by GB’573 (GB 2497573) are maintained.
The rejections of Claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over GB’573 (GB 2497573), as applied to claim 1 above, and further in view of US’775 (US 2012/0280775) are maintained.
The rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over GB’573 (GB 2497573) is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB’573 (GB 2497573).
Regarding claims 1 and 7, GB’573 teaches a plurality of sintered magnets comprising a first sintered magnet; a second sintered magnet; and an intermediate layer disposed between the first sintered magnet and the second sintered magnet (Abstract; Page 2, 3rd paragraph to Page 3, last paragraph; Fig. 3 and Fig. 4). GB’573 discloses that each of the first sintered magnet and the second sintered magnet includes crystal grains containing a rare earth element, a transition metal element, and boron (Page 3, last paragraph). GB’573 further discloses that the intermediate layer contains 20 wt% Nd-Oxide and 60.1 wt% DyH2 and diffusion heat treatment is performed at 950 ºC for 6 hours (Page 27, 2nd paragraph; Table 1, Batch 5). The organic solvent is evaporated after diffusion heat treatment at 950 ºC for 6 hours, the volume ratio of Nd-oxide in the intermediate layer is estimated to be (20/7.24)/((20/7.24+1.4/2+60.1/7.77)=24.7 vol% (density of Nd2O3 is 7.24 g/cm3 , the Aerosil (fumed silica) density is 2 g/cm3 and the density of DyH2 is 7.77 g/cm3). Since the area of intermediate layer and the area of the magnet are about the same in the vertical direction (see Fig. 3), the linear coverage of the oxide is about the same as the volume ratio of the Nd2O3 in the intermediate layer and the magnet disclosed by GB’573 meets the coverage factor limitation recited in claim 1.
GB’573 does not explicitly disclose that the intermediate layer contains crystal grains containing a rare earth element, a transition metal element, and boron as recited in claim 1. However, GB’573 discloses that the plurality of sintered magnets are heat treated at 950 ºC for 6 hours (Page 27, 2nd paragraph), one of ordinary skill in the art that the R, Fe and B in the sintered RFeB magnet of GB’573 to diffuse into the intermediate layer and meets the composition of the intermediate layer limitation recited in claim 1.
Regarding claim 3, GB’573 discloses that the precursor sintered magnets are positioned in a heap and have no regular arrangement (Page 22, last paragraph; Page 23, first paragraph; Fig. 5b), which meets the limitation recited in claim 3.
Regarding claim 4, GB’573 discloses that R’ is diffused into the inside of the sintered magnet from both left and the right side of the magnet in the middle, but R’ is diffused only into the left side of the right-most sintered magnet (Fig. 4; Page 21, 1st and 2nd paragraph), thus the two magnets (the middle one and the right one) shown in Fig. 4 have different composition as recited in claim 4. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over GB’573 (GB 2497573), as applied to claim 1 above, and further in view of US’775 (US 2012/0280775).
Regarding claim 2, GB’573 discloses that the oxide is Nd2O3 (Table 1). GB’573 does not teach that the oxide phase has a thickness of 3-30 µm. US’775 teaches a method of diffusion heat treatment of RTB magnet (Abstract), which is analogous to the method of GB’573. US’775 discloses that the oxide powder is preferably 20 µm or less in order to make a magnet having high magnetic properties ([0065] and [0087]). Thus, it would be obvious to one of ordinary skill in the art to use R-oxide powder having a size of 20 µm or less as taught by US’775 in the process of GB’573 in order to make a magnet having high magnetic properties as disclosed by US’775. The size of oxide powder disclosed by US’775 overlaps the recited dimension in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 5, GB’573 discloses that the amount of Nd2O3 powder is 20 wt% (Table 1). GB’573 does not teach that the recited coverage in claim 5. US’775 teaches a method of diffusion heat treatment of RTB magnet (Abstract), which is analogous to the method of GB’573. US’775 discloses that 10%-90 wt% the R oxide in the diffusion material is necessary for the rare earth oxide to exert its mixing effect ([0065] and [0087]). Thus, it would be obvious to one of ordinary skill in the art to use R-oxide powder in the amount of 10-90 wt% in the diffusion material as taught by US’775 in the process of GB’573 in order to exert its mixing effect as disclosed by US’775. Assuming the diffusing material contains 50.1 wt% DyH2, 30 wt% Nd2O3 and 1.4 wt% Aerosil (fused silica) based on the disclosure of GB’573 in Table 1 and the disclosure of US’775 in paragraph [0087], the volume ratio of Nd-oxide in the intermediate layer is estimated to be (30/7.24)/((30/7.24+1.4/2+50.1/7.77)=36.7 vol% (density of Nd2O3 is 7.24 g/cm3 , the density of Aerosil (fumed silica) is 2 g/cm3 and the density of DyH2 is 7.77 g/cm3). Since the area of intermediate layer and the area of the magnet are about the same in the vertical direction (see Fig. 3), linear coverage of the oxide is about the same as the volume ratio of the Nd2O3 in the intermediate layer and meets the recited limitation in claim 5. See MPEP 2144.05 I.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GB’573 (GB 2497573).
Regarding claim 6, GB’573 discloses that the oxide is Nd2O3 (Table 1). The amount of Nd in Nd2O3 is calculated to be 85.7 wt%, which is close to the recited amount in claim 6 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Affidavit
The Affidavit under 37 CFR 1.132 filed 08/05/2022 is insufficient to overcome the rejection over GB’573 because: Fig. A in the affidavit shows element mapping, which does not provide enough resolution to show R-oxide coverage factor. Instant Specification discloses that R-oxide coverage factor is measured on a SEM micrograph and is defined as:  
“a value obtained by dividing the sum of widths W of the rare earth element oxide phases included in a length L of a line segment in a direction along a reference plane P in a photograph of a cross section perpendicular to the intermediate layer by the length L”. SEM micrographs at high resolution are required to measure the sum of widths W of the R-oxide phase. The element mapping shows signals collected from a volume of the magnet, which may come from a certain depth from the surface. The reason Nd-Oxide is 100% is that Nd mapping and O mapping from a certain depth were collected, not just from the surface on a line segment. It is puzzling that the Tb mapping does not show the presence of Tb in the intermediate layer or grain boundary area inside the magnet. If 75% Tb-hydride is incorporated into the diffusion material, Tb mapping should show the presence of Tb in both the intermediate layer and in grain boundary area inside the magnet.
As to the statement that no crystal grains containing a rare earth element, a transition metal element, and boron are formed in the intermediate layer of the magnet structure of Batch 5 in Table 1 of Dreikorn, the mapping resolution is too low to show the presence of R, Fe and B at the border between the intermediate layer and the magnet. Dreikorn discloses that Dy is diffused into the magnet by diffusion heat treatment, it would be obvious to one of ordinary skill in the art that R, T and B from the R-T-B magnet are diffused into the intermediate layer as diffusion always occurs in two directions.
Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive. 
First, the applicants argued that in Dreikorn, 20wt% of metal oxide particles are directly added to the raw material for the intermediate layer. Therefore, compared to the present application in which oxygen adhered rare earth element particles are used as the raw material for the intermediate layer, Dreikorn has an extremely large amount of oxygen in the intermediate layer. At least for this reason, the coverage factor of the intermediate layer of Dreikorn after heat treatment is much greater than the average coverage factor range recited in claim 1.	In response, the recited limitation in claim 1 is coverage factor of the rare earth oxide, not coverage factor of the intermediate layer. In Dreikorn, the intermediate layer contains 20 wt% Nd-oxide, which converts to about 24.7 vol% and meets the coverage ratio in claim 1.

Second, the applicants argued that as best understood by Applicant, the Office appears to be comparing the claimed “average coverage factor” with a calculated value (24.7%) that is based on the volume ratio of DyH2, SiO2, and Nd2O3 in Dreikorn. Office Action, p. 2. However, the coverage calculated from the volume ratio of DyH2, SiO2, and Nd2O3 in Dreikorn is the volume ratio before grain boundary diffusion. Because the composition and structure change after heat treatment, the Office’s calculated value of 24.7% cannot properly be compared directly with the claimed range of 10% to 69%. Furthermore, Applicant submits that volume ratio (e.g., the volume ratio of DyH2, SiO2, and Nd2O3) cannot properly be considered the same as “average coverage factor.” 
In response, during diffusion heat treatment of GB’573, Dy diffuses into the magnet, and R, T and B from the R-T-B magnet diffuse into the intermediate layer as diffusion occurs in both ways. Thus, the volume of the intermediate layer after diffusion heat treatment is about the same as the volume before diffusion heat treatment. The Nd-oxide is added simply as separating means so that two neighboring magnets can be separated after diffusion heat treatment (Page 12, 2nd paragraph; Page 15, 3rd paragraph; Page 29). Thus, Nd-oxide is unchanged during the diffusion heat treatment. Therefore, the volume ratio of Nd-oxide after the diffusion heat treatment is about the same as the volume ratio before the diffusion heat treatment.
GB’573 further discloses that Nd-Oxide, DyH2 and Aerosil are mixed. Thus, the volume ratio of R-oxide in the intermediate layer is considered the average coverage factor of R-oxide.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733